Per Curiam *159Harley-Davidson Motor Company, Inc., ("Employer"), and its insurer, American Casualty Company of Reading, Pennsylvania ("Insurer") appeal the decision of the Labor and Industrial Relations Commission ("Commission") awarding workers' compensation benefits to employee Thomas Penning. Employer and Insurer contend the Commission's award was erroneous because there was insufficient evidence that the accident was the prevailing factor in causing Penning's medical condition. Employer and Insurer further assert that the Commission acted without or in excess of its powers by ignoring Penning's failure to provide statutorily-required written notice to Employer of an occupational disease and by allowing Penning to "transfer" his allegation of injury from one claim to a separate claim. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b)